EXHIBIT 10(k)

 

2012 HOVNANIAN ENTERPRISES, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AGREEMENT

(Directors)

 

Participant:

 

Date of Grant:

             

Number of RSUs:

                 

Dates of Vesting of Class A Shares:

       

Date

 

Number of RSUs

                             

 

 

1.     Grant of RSUs. For valuable consideration, receipt of which is hereby
acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (the
"Company"), hereby grants the number of restricted share units ("RSUs") listed
above to the Participant, on the terms and conditions hereinafter set forth.
This grant is made pursuant to the terms and conditions of the 2012 Company
Amended and Restated Stock Incentive Plan (the "Plan"), which Plan, as amended
from time to time, is incorporated herein by reference and made a part of this
Agreement. Each RSU represents the unfunded, unsecured right of the Participant
to receive a Share on the date(s) specified herein. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

 

2.     Vesting and Timing of Transfer.

 

(a)     The Participant will become vested in the RSUs in accordance with the
schedule set forth above (each such vesting date, a “Vesting Date”).

 

(b)     The Company shall transfer to the Participant, as soon as practicable
but not later than 60 days after an applicable ”Delivery Date” (as defined
below), a number of Class A Shares equal to the number of RSUs that became
vested on the corresponding Vesting Date (rounded up to the next whole share),
provided, however, that upon the final transfer of Shares to the Participant (i)
such number of Shares shall be reduced to the extent necessary to reflect any
previous rounding up pursuant to this sentence, and (ii) in lieu of a fractional
Share, the Participant shall receive a cash payment equal to the Fair Market
Value of such fractional Share. If the Participant is eligible to participate
in, and has elected to defer the transfer of Shares pursuant to the terms of a
nonqualified deferred compensation plan maintained by the Company, such Shares
shall be so deferred, and any such deferral, when paid, shall be paid in Shares.
Once the transfer of any Shares is deferred, the rights and privileges of the
Participant with respect to such Shares shall be determined solely pursuant to
the terms of the applicable plan, and not pursuant to the terms and conditions
of this Agreement. For purposes of this Agreement, the “Delivery Date” with
respect to each Vesting Date shall mean the date that is the earlier of (i) the
second anniversary of such Vesting Date or (ii) the second anniversary of the
date of the Participant’s Qualified Termination (as defined below), if
applicable.

 

 

Restricted Share Unit Agreement

 
Page 1

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding Sections 2(a) and 2(b) of this Agreement, if the
Participant ceases to be a member of the Board of Directors due to (i) death,
(ii) Disability or (iii) Retirement, but only if such Retirement occurs on or
after the first anniversary of the Date of Grant indicated above (any such
termination, a “Qualified Termination”), any previously unvested RSUs shall
become fully vested and the Shares underlying all of the Participant’s
outstanding RSUs shall be delivered to the Participant as soon as practicable
but not later than 60 days after the corresponding Delivery Date(s). In the
event of the death of the Participant, the transfer of Shares under this Section
2(c) shall be made in accordance with the beneficiary designation form on file
with the Company; provided, however, that, in the absence of any such
beneficiary designation form, the transfer of Shares under this Section 2(c)
shall be made to the person or persons to whom the Participant's rights under
the Agreement shall pass by will or by the applicable laws of descent and
distribution. For purposes of this Agreement, "Disability" shall mean disability
within the meaning of Section 22(e)(3) of the Code, and "Retirement" shall mean
termination as a member of the Board of Directors on or after age 60, or on or
after age 58 with at least 15 years of "Service" to the Company immediately
preceding such termination. For this purpose, "Service" means the period of
service as a member of the Board of Directors immediately preceding Retirement,
plus any prior periods of service as a member of the Board of Directors of one
or more years' duration, unless they were succeeded by a period of non-service
as a member of the Board of Directors of at least three years' duration.

 

(d)     Upon each transfer or deferral of Shares in accordance with Sections
2(a), 2(b) and 2(c) of this Agreement, a number of RSUs equal to the number of
Shares transferred to the Participant or deferred shall be extinguished.

 

(e)     Notwithstanding Sections 2(a), 2(b) and 2(c) of this Agreement, upon the
date that the Participant ceases to be a member of the Board of Directors for
any reason other than death, Disability or Retirement occurring on or after the
first anniversary of the Date of Grant indicated above, any unvested RSUs shall
immediately terminate for no further consideration.

 

3.     Dividends. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend on the Shares (other than a dividend payable in
Shares), the number of RSUs granted to the Participant shall, as of such
dividend payment date, be increased by a number of RSUs equal to: (a) the
product of (x) the number of RSUs held by the Participant as of the related
dividend record date, multiplied by (y) the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash, the per Share value of such dividend, as determined in good faith by
the Committee), divided by (b) the Fair Market Value of a Share on the payment
date of such dividend. In the case of any dividend declared on Shares that is
payable in the form of Shares, the number of RSUs granted to the Participant
shall be increased by a number equal to the product of (a) the RSUs that are
held by the Participant on the related dividend record date, multiplied by (b)
the number of Shares (including any fraction thereof) payable as a dividend on a
Share. Any RSUs attributable to dividends under this Section 3 shall be subject
to the vesting provisions provided in Section 2.

 

 

Restricted Share Unit Agreement

 
Page 2

--------------------------------------------------------------------------------

 

 

4.     Adjustments Upon Certain Events. Subject to the terms of the Plan, in the
event of any change in the outstanding Shares by reason of any Share dividend or
split, reorganization, recapitalization, merger, consolidation, amalgamation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an "Adjustment Event"), the Committee shall, in its sole
discretion, make an appropriate and equitable adjustment in the number of RSUs
subject to this Agreement to reflect such Adjustment Event. Any such adjustment
made by the Committee shall be final and binding upon the Participant, the
Company and all other interested persons.

 

5.     No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Board and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms).

 

6.     No Rights of a Shareholder. The Participant shall not have any rights or
privileges as a shareholder of the Company until the Shares in question have
been registered in the Company's register of shareholders.

 

7.     Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.

 

8.     Transferability. RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 8 shall be void and unenforceable against the Company or any
Affiliate.

 

9.     Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer due under this Agreement or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes with respect to any transfer under this Agreement
or under the Plan and to take such action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes.
Notwithstanding the foregoing, if the Participant ceases to be a member of the
Board of Directors prior to the transfer of all of the Shares under this
Agreement, the payment of any applicable withholding taxes with respect to any
further transfer of Shares under this Agreement or the Plan shall be made solely
through the sale of Shares equal to the statutory minimum withholding liability.

 

10.     Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

 

Restricted Share Unit Agreement

 
Page 3

--------------------------------------------------------------------------------

 

 

11.     RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

12.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

13.     409A. Notwithstanding any other provisions of this Agreement or the
Plan, this RSU shall not be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon the Participant. In the event it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, the transfer of Class A Shares under this Agreement may not be made at the
time contemplated hereunder without causing the Participant to be subject to
taxation under Section 409A of the Code (including due to the Participant's
status as a "specified employee" within the meaning of Section 409A of the
Code), the Company will make such payment on the first day that would not result
in the Participant incurring any tax liability under Section 409A of the Code.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

 

HOVNANIAN ENTERPRISES, INC.

           

By:

     

Ara K. Hovnanian
President, Chief Executive Officer and Chairman of the Board

           

PARTICIPANT

                 

By:

         

 

Restricted Share Unit Agreement 

Page 4

 

 

 